UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2459



ALEMAYEHU BACHORE ASFAW,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-363-148)


Submitted:   June 30, 2003                 Decided:   July 25, 2003


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry L. Lewis, LAW OFFICE OF J.W. NESARI, L.L.C., Herndon,
Virginia, for Petitioner.     Robert D. McCallum, Jr., Assistant
Attorney General, Margaret Perry, Senior Litigation Counsel, Audrey
B. Hemesath, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alemayehu   B.   Asfaw,   a   native    and   citizen   of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his application for asylum and withholding

of removal. We have reviewed the record provided by the parties and

the decision of the Board.

     Asfaw challenges the negative credibility findings made by the

immigration judge and affirmed by the Board.         We have reviewed the

immigration judge’s credibility determination and find it to be

supported by specific, cogent reasoning and therefore entitled to

substantial deference.    Figeroa v. INS, 886 F.2d 76, 78 (4th Cir.

1989).   We hold that the Board’s conclusion that Asfaw failed to

establish eligibility for asylum is not manifestly contrary to the

law or an abuse of discretion.      8 U.S.C. § 1254(b)(4)(D) (2000).

     The standard for receiving withholding of removal is “more

stringent than that for asylum eligibility.” Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999).          An applicant for withholding must

demonstrate a clear probability of persecution.          INS v. Cardoza-

Fonseca, 480 U.S. 421, 430 (1987).          As Asfaw failed to establish

entitlement to asylum, he cannot satisfy the higher standard for

withholding of removal.

     We accordingly deny the petition for review. We dispense with

oral argument because the facts and legal arguments are adequately




                                    2
presented in the materials before the court and argument would not

aid the decisional process.




                                                  PETITION DENIED




                                3